DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 11/3/2020 have been entered.
Claims 1-9 remain pending in the application.  
Claim 1 has been amended.  
No new claims have been added.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/117046 where the national entry Hasegawa et al. US 2012/0040107 is referenced as the English equivalent thereof in view of Araki et al (JPH07304127 (A)) further in view of Thoumazet et al (US 2012/0228641 A1) and further in view of Li et al (US 2011/0097533 A1). 
Regarding claim 1, Hasegawa teaches a gas barrier multilayer film ([0008]-[0014]). The film comprises a base member (substrate) and at least one thin film layer formed on at least one side of the base member.  Hasegawa teaches at least one layer of the thin film layers is made to be a layer which contains silicon, oxygen, and carbon ([0007], [0061]-[0063] and may contain hydrogen [0112].  Hasegawa teaches when the material of the thin film layer is the silicon-oxygen-carbon-hydrogen compound, the ratio X of oxygen to silicon, the ratio Y of carbon to silicon, and the ratio Z of hydrogen to silicon in the general formula may vary in the film thickness direction of the thin film layer [0117] thereby resulting in a silicon distribution curve, an oxygen distribution curve, and a carbon distribution curve respectively showing a relationship between a distance 
Hasegawa does not expressly teach at least two laminated thin film layers wherein at least one thin film layer comprises at least a first layer and a second layer. Hasegawa also does not teach when the thin film layer is supposed as a laminate made of plurality of layers the density of the  layer closest to the substrate being X and the density of the layer further from the substrate being Y wherein 1.01<Y/X<2 a density within each individual layer comprising the plurality of layers and a compositional ratio of atoms constituting each individual layer comprising the plurality of layers are assumed to be constant; a thickness, a density, and a compositional ratio of elements in each individual layer comprising the plurality of layers are respectively set to meet conditions of the thickness of each individual layer comprising the plurality of layers is 10% or more of a thickness of the entire one thin film layer, and integrated values of spectra of the laminate film that are obtained by Rutherford backscattering (160°) and hydrogen forward scattering (30°) and calculated values of spectra that are calculated from the laminate model respectively fall within an error of 5%.  Hasegawa also does not teach a vapor permeability of the laminate is 9.3 x 10-5
However, Hasegawa teaches the thin film may be used for organic EL elements [0001].  Hasegawa also teaches the thin film layer is desired to provide sufficient gas barrier properties, and makes it possible to sufficiently suppress the degradation in gas barrier properties even when the film is bent [0006]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional (at least one additional) thin film barrier layer of the same composition which would constitute at least two laminated thin film layers.  Furthermore, the provision of additional barrier layers would constitute a mere duplication of parts that would yield the predictable result of superior gas barrier properties, and less degradation in gas barrier properties even when the film is bent [0006]. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
Additionally, Araki teaches the use of a two-layer gas barrier film [0008] made by plasma CVD [0007] with the coarser (less dense layer with density X) 10-300nm thick closer to the substrate and the denser layer (more dense layer with density Y) 10-200nm thick further from the substrate to provide excellent gas barrier properties [0009]. Although Araki does not teach the degree of difference in the densities of the layers one of ordinary skill in the art would be motivated to look to the barrier layer art to determine an appropriate density difference. As such, Thoumazet teaches barrier layers having different densities with alternate low (X) and high (Y) density layers wherein the difference in densities is greater than or equal to 10% of the density of the lower density 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide as each of individual laminated thin film layers all of the same composition a two-layer film with each layer the same thickness with the coarser (less dense layer with a density X) closer to the substrate and the denser layer  (more dense layer with a density Y) of the same composition further from the substrate and with a difference in density between the layers of greater than or equal to 10%, resulting in a laminated film having at least two laminated thin films each of which is made up of a first coarser layer closest to the substrate and a second denser layer further from the substrate and wherein 1.01< Y/X <2.00 with density X being of the lower density layer and density Y being of the higher density layer to provide relaxation of stresses and prevention of cracks and thus reduced diffusion of water vapor or oxygen and contaminants in the layers for excellent gas barrier properties.  As such the thickness of each individual layer comprising the plurality of layers is 10% or more of the thickness of the entire one thin film layer and because the composition, thickness and density variation is the same as claimed the integrated values of spectra of the laminate film that are obtained by Rutherford backscattering (160°) and hydrogen forward scattering (30°) and calculated values of spectra that are calculated from the laminate model would be expected to respectively fall within an error of 5% as claimed.  
Also, Li teaches a vapor barrier for an OLED should have a water vapor permeability of lower than 5x10-6 gˑm2/d [0007]( which is below 9.3 x 10-5 gˑm2/d) in order to encapsulate an OLED.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a multilayer film with a water vapor permeability as taught by Li of lower than 5 x10-6 gˑm2/d in order to use it for encapsulation of an OLED.
Regarding claim 2-4, Hasegawa in view of Araki, Thoumazet and Li teaches all of the limitations of claim 1 as set forth above.  
Hasegawa in view of Araki, Thoumazet and Li does not expressly disclose the density Y of a layer having the highest density.
However, regarding the density, Hasegawa in view of Araki teaches the thin film formed by plasma enhanced chemical vapor deposition [0031], which is the same film made by essentially the same processing methods as the instant claimed invention as disclosed.
Therefore, absent any evidence to the contrary, the density of the film would be expected to be in the same range as the instant claimed density of between 1.34-2.65 g/cm3, 1.80-2.65 g/cm3, or 1.33-2.62 g/cm3.   Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the density), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses 
Regarding claim 5-7, Hasegawa in view of Araki, Thoumazet and Li teaches all of the limitations of claim 1 as set forth above.  Additionally, Hasegawa teaches the gas-barrier multilayer film is usable for flexible lighting devices using organic electroluminescent elements (organic EL elements), organic thin film solar cells (photoelectric conversion devices) and liquid crystal displays [0001].
Regarding claims 8 and 9, please note, claims 8 and 9 include product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ .

Response to Arguments
Applicant’s arguments, with respect to the rejections under 35 USC 103 over Hasegawa and Araki and Li alone have been fully considered and are persuasive with regard to the amendment to claim 1 with the added limitation of density ratio within the formula 1.01<Y/X<2.00.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Thoumazet as set forth above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/E.D.I./Examiner, Art Unit 1784

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784